DETAILED ACTION
This action is in reply to the submission filed on 6/15/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 9 and 17 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 11/26/2018.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Regarding pages 14-15 of Applicant’s remarks, Examiner maintains that the use of computer elements taught in a way as to only be used as a tool to perform the abstract ideas do not serve as a practical application.  Using WAN, LAN,  computer processor and memory technology as seen in the claims to implement the functions of modifying retail objects and converting data formats provides no underlying technological improvement, and therefore provides no practical application or significantly more.
Regarding pages 17 and 18, Examiner’s BRI of claim, in particular to the “brand system rules” applicant claims, is ruled by the disclosure.  The disclosure contains no specific mention to brand system rules, only filtering rules and reward rules.  In this context of reward eligibility, Examiner maintains the prior cited art to teach the stores’ own reward rules as part of the promotions they contain. Further, Examiner has maintained the obviousness rationale for combining the three arts to teach the claimed invention and has cited Doss to teach converting data into a certain format.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 9, 17 and their dependent claims 1-8, 10-16 and 18-20 respectively recite a method and/or system for obtaining first item data in a first local format, converting the first item data from the first local format to a common format; storing the first item data in the common format; identifying a first modification object associated with the first item data, providing, in response to the identification of the first modification object, the first modification object, obtaining a user identifier, identifying a first user associated with the user identifier as being eligible to receive the first modification object, eligibility to receive the first modification object being based on transactions occurring at various establishments of various owner entities and on brand system rules;
 providing, in response to the identification of the first user as being eligible to receive the first modification object, a first eligibility message; in response to a determination that the first modification object is being redeemed at the first point of sale system, generate first modified transaction data based on the first modification object, generate second modified transaction data based on the second modification object; providing a reimbursement amount associated with the redemption of the first modification object to the first client system; determining a brand system associated with the first modification object; providing, in response to determining the brand system associated with the first modification object, an invoice for the reimbursement amount to the brand system; obtaining second item data in a second local format, converting the second item data from the second local format to the common format; storing the second item data in the common format; identifying a second modification object associated with the second item data, providing, in response to the identification of the second modification object, the second modification object; obtaining the user identifier; identifying a second user associated with the user identifier as being eligible to receive the second modification object; providing, in response to the identification of the second user as being eligible to receive the second modification object, a second eligibility message. Additionally, Claims 4, 12 and 20 recite wherein identifying the first modification object further comprises: identifying the first modification object from a first set of modification objects. Claims 5 and 13 recite wherein identifying the second modification object further comprises: obtaining the second modification object from a second set of modification objects. Claim 7, 8, 15 and 16 recite wherein the identifying the first and second modification object further comprises: identifying the first and second modification object based on the user identifier and the first and second item data. These limitations serve to describe a method for identifying customers who are eligible for free gifts/rewards or who might be ineligible to purchase age-restricted products.  These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  Further, the act of identifying eligible customers for free gifts, and converting data formats is able to be accomplished by the human mind, and has been done since before the advent of the point-of-sale system. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements client system, central server system, WAN/LAN network, POS system, wherein the central server system obtains the second modification object using one or more first application programming interfaces (APIs) of the central server system, the one or more first APIs being configured to cooperate with one or more second APIs of the second brand system (claims 6 and 14,) and non-transitory computer readable medium (claim 17), as well as the amended elements data format conversion on a computer processor individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application. Additionally, Claims 2, 3, 10, 11, 18 and 19 recite modification objects associated with brand systems. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. 
Step 2B: Said claims recite additional elements as seen in Step 2A Prong 2, which are not sufficient to amount to significantly more than the judicial exception.  These limitations serve to allow the user of the POS system to keep records of the rewards, gifts, or age-restricted sales.  Nothing in the limitations are anything more than using a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Setchell et al. (Pub. No. US 2015/0242883 A1) in view of Hayashi (Pub. No. US 2018/0276641 A1,) and in further view of Mason-Gugenheim et al. (Pub. No. US 2017/0228760 A1) and Doss et al. (Pub. No. US 2017/0293831 A1.)
Regarding Claim 1, Setchell discloses a central server system comprising: 
one or more processors; and (Setchell ¶0043; processor 402)
memory storing instructions that, when executed by the one or more processors, cause the central server system to perform: (Setchell ¶0044; memory 404)
obtaining first item data in a first local format from a first client system (Setchell ¶0002; electronic coupon being associated with a product) coupled to a central server system via a wide-area network (WAN) (Setchell ¶0012; Each of the components of the networked environment 10 may be in communication with each other via one or more networks 20, which may include the Internet, intranets, extranets, wide area networks (WANs), local area networks (LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.) in response to the first item data being obtained by the first client system from a first point of sale system in the first local format via a first local-area network (LAN) in response to the first item data being obtained by the first point of sale system at a first time, the first point of sale system (Setchell ¶0028; retailer may operate numerous point of sale systems 18 that can interact with the coupon distribution application 22) being associated with a first owner entity; (Setchell ¶0002; receiving user data) (Setchell ¶0012; local area networks… The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.) and different points in time. 
identifying a first modification object associated with the first item data; (Setchell ¶0002; coupon rule)
providing, based on the identification of the first modification object, the first modification object to the first client system via the WAN, the first client system being configured to provide the first modification object to the first point of sale system (Setchell ¶0040; message may be received from the user device 16, where the message confirms that the user redeemed the electronic coupon at a point of sale system 18 to purchase the product) via the first LAN; (Setchell ¶0002; first message may be received confirming that the user redeemed the electronic coupon at a point of sale system to purchase the product) (Setchell ¶0012; Each of the components of the networked environment 10 may be in communication with each other via one or more networks 20, which may include the Internet, intranets, extranets, wide area networks ( WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.)
obtaining a user identifier from the first client system via the WAN in response to the user identifier being obtained by the first client system from the first point of sale system (Setchell ¶0040; message may be received from the user device 16, where the message confirms that the user redeemed the electronic coupon at a point of sale system 18 to purchase the product.) via the first LAN in response to the user identifier being obtained by the first point of sale system at a second time; (Setchell ¶0003; receiving user data from a mobile device and register the user into a loyalty program based on the user data) (Setchell ¶0012; wide area networks… local area networks… The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.)
identifying a first user associated with the user identifier as being eligible to receive the first modification object, eligibility to receive the first modification object being based on transaction occurring at various establishments of various owner entities and on brand system rules; (Setchell ¶0013; coupon rules may also define various properties, parameters, and/or restrictions associated) (Setchel ¶0012; consumer data may include information identifying the user, the user's finances, the user's preferences, and/or the user's purchasing habits. The consumer data may also include the time, date, place, and price related to the purchase….The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.)
providing, in response to the identification of the first user as being eligible to receive the first modification object, a first eligibility message to the first client system over the WAN, the first eligibility message indicating eligibility of the first user to receive the first modification object, the first client system being configured to provide the first eligibility message to the first point of sale system, (Setchell ¶0040; message may be received from the user device 16, where the message confirms that the user redeemed the electronic coupon at a point of sale system 18 to purchase the product.) the first point of sale system being configured to generate first modified transaction data based on the first modification object immediately after the later of the first time and the second time; (Setchell ¶0014; coupon distribution application 22 may communicate with the electronic coupon issuer system 14, user device 16, and/or the point of sale system 18 via user interfaces in browsers executed in corresponding computing devices.) (Setchell ¶0003; receiving user data from a mobile device and register the user into a loyalty program based on the user data) (Setchell ¶0012; wide area networks… local area networks… The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.)
obtaining second item data in a second local format from a second client system coupled to the central server system via the WAN in response to the second item data being obtained by the second client system in the second local format from a second point of sale system via a second LAN (Setchell ¶0012; one or more networks 20, which may include the Internet, intranets, extranets, wide area networks ( WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.)) in response to SMRH:48914818756Docket No. 65FA-288600-USthe second item data being obtained by the second point of sale system at a third time, (Setchell ¶0029; the POS system 18 may communicate with the coupon distribution application 22 through the network 20 to indicate that the coupon has been redeemed, as denoted by block 52.) (Setchel ¶0012; consumer data may include information identifying the user, the user's finances, the user's preferences, and/or the user's purchasing habits. The consumer data may also include the time, date, place, and price related to the purchase.) (Setchell ¶0020; limit electronic coupon distribution to authorized retailers of a product sold by the electronic coupon issuer (e.g. to retailers serving a desired demographic). The coupon distribution application 22 may also define and/or continuously update or revise coupon rules by generating coupon and/or product recommendations based on the user data 26 and retailer data 34.) (Setchell ¶0012; wide area networks… local area networks… The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.)
identifying a second modification object associated with the second item data; (Setchell ¶0040; age criterion)
providing, based on the identification of the second modification object, the second modification object to the second client system via the WAN, the second client system being configured to provide the second modification object to the second point of sale system via the second LAN; (Setchell ¶0040; electronic coupon may be associated with a product such as a product or service such as a tobacco product) (Setchell ¶0012; one or more networks 20, which may include the Internet, intranets, extranets, wide area networks ( WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.))
obtaining the user identifier from the second client system via the WAN in response to the user identifier being obtained by the second client system from the second point of sale system via the second LAN in response to the user identifier being obtained by the second point of sale system at a fourth time; (Setchell ¶0040; based on the user data) (Setchell ¶0012; one or more networks 20, which may include the Internet, intranets, extranets, wide area networks (WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.)) (Setchell ¶0012; wide area networks… local area networks… The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores.)
identifying the first user associated with the user identifier as being eligible to receive the second modification object (Setchell ¶0040; coupon rule may be determined based on the user data) (Setchel ¶0012; consumer data may include information identifying the user, the user's finances, the user's preferences, and/or the user's purchasing habits. The consumer data may also include the time, date, place, and price related to the purchase.) (Setchel ¶0020; limit electronic coupon distribution to authorized retailers of a product sold by the electronic coupon issuer (e.g. to retailers serving a desired demographic). The coupon distribution application 22 may also define and/or continuously update or revise coupon rules by generating coupon and/or product recommendations based on the user data 26 and retailer data 34.)
eligibility message to the second client system over the WAN, the second eligibility message indicating eligibility of the user to receive the providing, in response to the identification of the first user as being eligible to receive the second modification object, a second modification object, the second client system being configured to provide the second eligibility message to the second point of sale system, (Setchell ¶0040; message may be received from the user device 16, where the message confirms that the user redeemed the electronic coupon at a point of sale system 18 to purchase the product.) the second point of sale being configured to generate second modified transaction data based on the second modification object immediately after the later of the third time and the fourth time. (Setchell ¶0040; coupon rule may be revised based on the purchase of the product associated with the redemption of the electronic coupon) (Setchell ¶0012; The consumer products may be offered to the public and coupons redeemed through various retailers, including for example convenience stores. Each of the components of the networked environment 10 may be in communication with each other via one or more networks 20, which may include the Internet, intranets, extranets, wide area networks (WANs), local area networks ( LANs), wired networks, wireless networks, or other suitable networks, etc., or any combination of such networks.) Setchell ¶0030 states, “the system may identify if the coupon has been redeemed multiple times and generate a message indicating the multiple redemptions.”
Setchell discloses the modification object eligibility determination, but it does not explicitly teach the determination using data from different store entities (Hayashi Fig. 15; group G0001 stores) eligibility to receive the second modification object being based on the transactions occurring at various establishments of various owner entities including the first owner entity and on the brand system rules, (Hayashi Fig. 15; incentive of shaved ice after eligibility of purchase amount totaled from purchased from Group G0002 stores) and the second point of sale system being associated with a second owner entity, the second owner entity being different than the first owner entity (Hayashi Fig. 15; XXX Store, YYY Mall Store, showing different entities for stores.) Hayashi teaches this in Figure 15, showing store groups in the modification eligibility details. (Hayashi ¶0188; first information further includes group identification information for identifying a related group… ¶0189; list of groups to which the store belongs and checks whether the group identification information acquired from each piece of first information is included in the list. When the information is included, that is, the store performing the new transaction belongs to the group, the determination unit 15/25 determines to perform an update.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of retail modification eligibility in Satchell with the known technique of creating promotions with participating retailers in Hayashi because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater incentive for consumers to shop at different stores, and the stores within a close proximity to encourage business. (Hayashi ¶0008; such a service is used at a shopping mall or the like having a plurality of stores.)
Setchell as modified by Hayashi does not, but Mason-Gugenheim does teach:
 in response to a determination that the first modification object is being redeemed at the first point of sale system, providing a reimbursement amount associated with the redemption of the first modification object to the first client system; (Mason-Gugenheim ¶0086; supplier may use the user interface 500 to monitor the status of coupon offers 502 as they are redeemed by shoppers and/or processed by retailers.)
determining a brand system associated with the first modification object; and (Mason-Gugenheim ¶0086; The supplier can browse 504 through the coupon offers 502, as well as sort 506 coupon offers based on a variety of factors such as a product, product category, a time or date range, and/or the like. Each redeemed coupon offer may be reviewed, paid, and/or audited by the supplier)
providing, in response to determining the brand system associated with the first modification object, an invoice for the reimbursement amount to the brand system. (Mason-Gugenheim ¶0086; supplier may receive invoices with calculated amounts to be paid for reimbursement of redeemed coupon offers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of retail modification eligibility in Setchell with the known technique of reimbursement procedures in Mason-Gugenheim because applying the known technique would have yielded predictable results and resulted in an improved system by allowing encouragement of greater participation from retailers from the inclusion of reimbursement procedures. (Mason-Gugenheim ¶0003; Product suppliers and retailers may be disinterested in processing paper coupons because tracking them throughout the redemption and clearing phases is cumbersome and expensive in both time and money.)
While Setchell as modified by Hayashi and Mason-Gugenheim teaches converting text information into code and vica-versa (Hayashi ¶0081,) it does not teach the following limitations. However, Doss does teach:
converting the first item data from the first local format to a common format;
storing the first item data in the common format; (¶0064; PoS system, configured in accordance with the present teachings, removes extraneous data and content, takes the transaction's itemized purchase data, merchant data, date, transaction I.D. and other data and encodes it as CSV data in base 64,)
converting the second item data from the second local format to the common format; 
storing the second item data in the common format; and the transactions including the first item data stored in the common format. (Doss ¶0064; or other suitable format, and compresses the encoded data using gzip or other suitable compression scheme prior to encoding into 2D bar code, or other suitable format) Examiner notes the POS systems in Doss taking multiple formats and encoding into a standardized format.
17.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of retail modification eligibility in Setchell with the known technique of data formatting in Doss because applying the known technique would have yielded predictable results and resulted in an improved system by allowing encouragement of greater participation from retailers from the inclusion of reimbursement procedures. (Doss ¶0051; Implementation of the present invention in the Point of Sale (POS) systems of multiple vendors will insure accuracy of the itemized receipt data and its embodiment in a standardized and readily useful format.)

Regarding Claim 2, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 1, wherein the first modification object is associated with a first brand system. (Setchell ¶0015; loyalty program system 12 may include at least one database 24 (e.g. loyalty profile database) associated with the manufacturer of goods or provider of services.)

Regarding Claim 3, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 1, wherein the second modification object is associated with a second brand system. (Setchell ¶0015; loyalty program system 12 may include at least one database 24 (e.g. loyalty profile database) associated with the manufacturer of goods or provider of services.)

Regarding Claim 4, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 2, wherein the identifying the first modification object further comprises: identifying the first modification object from a first set of modification objects managed by the central server system. (Setchell ¶0042; collection of systems or sub-systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer functions) (Setchell ¶0030; coupon distribution application 22 may also communicate with the user application 38, in response to the communication from the POS system 18, indicating the coupon has been redeemed. The user application 38 may then restrict the use of the coupon in response to the indication of redemption, as denoted by block 56.) (Examiner interprets restriction of use as a modification object.)

Regarding Claim 5, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 3, wherein the identifying the second modification object further comprises: obtaining the second modification object from a second set of modification objects managed by the second brand system. (Setchell ¶0042; collection of systems or sub-systems that individually or jointly execute a set, or multiple sets, of instructions to perform one or more computer functions) (Setchell ¶0030; system may identify if the coupon has been redeemed multiple times and generate a message indicating the multiple redemptions. In some implementations, the message may be sent to an administrator, the POS system and/or the user in response to the multiple uses. The user application 38 may also be disabled in response to the multiple uses.) (Examiner interprets multiple usage allowances as a modification object.)

Regarding Claim 6, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 5, wherein the central server system obtains the second modification object using one or more first application programming interfaces (APIs) of the central server system, the one or more first APIs being configured to cooperate with one or more second APIs of the second brand system. (Setchell ¶0014; Additionally, they may communicate with the coupon distribution application 22 via application programming interfaces (API's) provided by the coupon distribution application 22.)

Regarding Claim 7, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 1, wherein the identifying the first modification object further comprises: identifying the first modification object based on the user identifier and the first item data. (Setchell ¶0014; Additionally, they may communicate with the coupon distribution application 22 via application programming interfaces (API's) provided by the coupon distribution application 22.) (Setchell ¶0030; The user application 38 may then restrict the use of the coupon in response to the indication of redemption, as denoted by block 56.)

Regarding Claim 8, Setchell as modified by Hayashi, Mason-Gugenheim  and Doss discloses the central server system of claim 7, wherein the identifying the second modification object further comprises: identifying the second modification object based on the user identifier and the second item data. (Setchell ¶0020; coupon rules associated with an electronic coupon or with a plurality of electronic coupons may define requirements for users to whom an electronic coupon should be made available by the coupon distribution application 22.)

Claims 9-16 are rejected on the same basis as claims 1-8.

Claims 17-20 are rejected on the same basis as claims 1-4, with the additional limitations of non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform. (Setchell ¶0004; non-transitory computer readable medium may include instructions for distributing and/or processing electronic coupons.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629